Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 1 of 39



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                    CASE NO.: 0:20-cv-61121-AHS
  CODY THOMAS FITZPATRICK and
  CODY JOHN CROCKETT, on behalf of
  themselves and all others similarly situated,

            Plaintiffs,                                                 CLASS ACTION
  v.                                                                    JURY DEMAND

  VITAL PHARMACEUTICALS, INC.,
  d/b/a VPX SPORTS,

        Defendant.
  ____________________________________/

                          FIRST AMENDED CLASS ACTION COMPLAINT1

            1.      VPX manufactures, markets, and distributes, BANG energy drinks, a product that

  purportedly affords consumers with a wide swath of benefits–such as increased testosterone levels,

  prophylaxis from “all forms of dementia,” but most explicitly, the pharmacological benefits of

  creatine–of which VPX contributes to BANG’s seminal ingredient: SUPER CREATINE.




  1
      Plaintiffs file this Amended Complaint as a matter of course per Fed. R. Civ. P. 15(a)(1)(B).


                                               Page 1 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 2 of 39



         2.     The “SUPER CREATINE” contained in all BANG energy drinks, the “SUPER

  CREATINE” predominantly emblazoned on the face of all BANG energy drinks, the “SUPER

  CREATINE” that VPX lists as the leading ingredient behind BANG’s elevation from “life-sucking

  soda masquerading as an energy drink” to “potent brain & body rocking fuel,” the “SUPER

  CREATINE” that VPX markets as the “brainchild” of Jack Owoc,2 and most seriously, the

  “SUPER CREATINE” that VPX has deceived millions of consumers into believing was creatine:

  IS NOT CREATINE.




                                            Excerpt from the “Lemon Drop” BANG
                                            energy drink container depicted on the left




  2
    Jack Owoc, the self-accredited “number one product formulator in the world in the dietary
  supplement industry,” is VPX’s Chief Executive Officer (CEO) and Chief Science Officer (CSO).


                                          Page 2 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 3 of 39



         3.      Contrary to VPX’s aggressive marketing and portrayal of the product, BANG

  energy drinks do not afford consumers with the miraculous benefits VPX touts, as what VPX

  deceptively portrays as “SUPER CREATINE” is not creatine, nor does it afford the consumers

  with any of the documented, metabolic benefits of creatine.

         4.      The compound that VPX advertises as “Super Creatine” is actually a covalently

  bonded creatine dipeptide, creatinyl-l-leucine,3 and not a bioavailable form of creatine. VPX

  deceptively takes advantage of the fact that consumers, upon seeing or hearing the name “Super

  Creatine,” are misled to believe that “Super Creatine” has the same function and benefit of creatine

  in the body, i.e., that Super Creatine is a source of creatine.




                                                 Excerpt of the ingredients listed on the
                                                 “Lemon Drop” BANG energy drink shown
                                                 to the left




  3
   The term “creatyl” listed on BANG energy drinks is incorrect terminology. The correct term is
  “creatinyl.” For simplicity, however, the terms will be used interchangeably


                                               Page 3 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 4 of 39



         5.      By labeling Creatinyl-l-leucine (which is not creatine) as Super Creatine, and

  advertising the benefits of creatine, VPX fraudulently seeks to capitalize on the well-established

  market for creatine and the public’s knowledge regarding the ergogenic benefits of creatine. As

  explained in greater detail below, Super Creatine is not creatine and, contrary to VPX’s false

  statements, Super Creatine does not form creatine when ingested.

         6.      Accordingly, Plaintiffs, Cody Thomas Fitzpatrick and Cody John Crockett,

  individually and on behalf of all those similarly situated, sue Defendant Vital Pharmaceuticals,

  Inc., d/b/a VPX Sports (“VPX”), for violations of the Florida Deceptive and Unfair Trade Practices

  Act, Unjust Enrichment, Breach of Express Warranty, and Breach of Implied Warranty of

  Merchantability.

                                              PARTIES

         7.      Plaintiff Cody Thomas Fitzpatrick is a natural person and at all relevant times a

  resident and citizen of Broward County, Florida.

         8.      Plaintiff Cody John Crockett is a natural person and at all relevant times a resident

  and citizen of Broward County, Florida.

         9.      Defendant VPX is a Florida profit corporation organized and existing under the

  laws of the state of Florida, and headquartered at 1600 North Park Drive, Weston, Florida 33326.

  As such, Defendant VPX is a citizen of Florida. Defendant VPX manufactures, advertises,

  markets, distributes, and/or sells BANG energy drinks, along with BANG MASTER BLASTER,

  the powered form BANG energy drinks, to hundreds of thousands of consumers in Florida and

  throughout the United States. VPX may be served with process by serving its registered agent,

  Corporate Creations Network Inc., at 801 U.S. Highway 1, North Palm Beach, Florida 33408.




                                             Page 4 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 5 of 39



                                    JURISDICTION AND VENUE

          10.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

  1332(d)(2)(A) because this is an action for a sum exceeding $5,000,000.00, exclusive of interest

  and costs, and in which at least one class member is a citizen of a state different than VPX.

          11.     This Court has personal jurisdiction over VPX because VPX is a Florida profit

  corporation organized and existing under the laws of the state of Florida, and is authorized to do

  business and is conducting business throughout the United States, including in Florida.

          12.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the

  acts and transactions giving rise to this action occurred in this District and VPX is authorized to

  conduct business in this District, has intentionally availed itself of the laws and markets within this

  District through the promotion, marketing, distribution and sale of the VPX products in this

  District, and is subject to personal jurisdiction in this District.

                                      FACTUAL ALLEGATIONS

          13.     VPX sells dietary supplements to consumers over the internet, including consumers

  in Florida. VPX’s products are also sold at brick-and-mortar stores across the United States,

  including in Florida.

          14.     VPX’s website identifies BANG energy drinks as one of the company’s “best

  sellers.” BANG energy drinks are sold at retail stores such as 7-Eleven, gas stations, and other

  specialty stores throughout the United States, including Florida. While BANG energy drinks are

  sold in aluminum cans, like soft drinks, VPX also sells BANG MASTER BLASTER, a powdered

  dietary supplement.

          15.     VPX advertises and represents that the Super Creatine contained in BANG is a

  superior form traditional creatine. Pointedly, VPX advertises and represents that the Super




                                                Page 5 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 6 of 39



  Creatine contained in BANG is a superior form of, among other things, creatine monohydrate,

  creatine hydrochloride, and/or creatine nitrate, and that “Super Creatine” otherwise provides the

  consumer with, in addition to a superior version of the benefits that creatine monohydrate, creatine

  hydrochloride, and/or creatine nitrate would otherwise afford the consumer, benefits above-and-

  beyond any pharmacological drug on the market today.

          16.     Yet, contrary to the advertisements and representations made by Defendant, as well

  as those which are explicitly found on each and every can of BANG, Super Creatine is not

  creatine. In different words, BANG does not contain creatine because Super Creatine is not

  creatine and Super Creatine is not an alternative pharmacological form of creatine, let alone a

  superior version.

          17.     Simply put, Super Creatine is not a superior form of creatine monohydrate, creatine

  hydrochloride, and/or creatine nitrate, and Super Creatine does not afford consumers with a

  superior version of benefits afforded by creatine monohydrate, creatine hydrochloride, and/or

  creatine nitrate.

          18.     VPX has waged a nationwide advertising and marketing campaign that falsely

  promotes the health benefits of BANG. As an example of the miraculous, albeit false, benefits of

  consuming BANG, VPX has claimed BANG can increase testosterone, and that BANG helps with

  “all forms of dementia, including Alzheimer’s, Parkinson’s, Huntington’s, and other forms of

  dementia.”4 VPX’s advertising and marketing makes clear, BANG separates itself from other

  products by touting the benefits of what it calls “Super Creatine.”




  4
    See https://www.youtube.com/watch?v=_hYcTX9jYr0. Note, this video was a public video until
  approximately Spring 2019, at which point, instead of being removed or deleted, the video was
  relabeled as private and remains in existence online.


                                             Page 6 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 7 of 39



         19.     In VPX’s advertisements, VPX has repeatedly touted Super Creatine as “world’s

  most bioavailable creatine.” Super Creatine, however, is not creatine.

         20.     There is zero scientific evidence establishing the effectiveness of VPX’s Super

  Creatine in humans, and nothing in the limited studies on rodents shows that Super Creatine is

  proven to do anything to increase performance in humans, or even mice.

         21.     VPX claims that its Super Creatine is the most soluble form of creatine and,

  therefore, the most bioavailable creatine available. This statement is false for three reasons.

         22.     First, Super Creatine is less soluble than both creatine hydrochloride and creatine

  monohydrate.

         23.     Second, a compound is not more bioavailable merely because it more soluble,

  especially if the compound is already 100% dissolved in water. At the 40mg amounts of Super

  Creatine VPX uses in BANG, creatine monohydrate would be 100% dissolved both in water and

  in the stomach.

         24.     Third, and most critically, Super Creatine is not creatine, much less the “most

  bioavailable” form of creatine.

         25.     The chart(s), as identified below, published in VPX’s advertising is purposefully

  misleading as it represents dissolution rate (in a highly acidic non-existent in the human body

  media) not solubility rate.

                         SUPER CREATINE IS NOT CREATINE AND
                    IT DOES NOT BECOME CREATINE WHEN CONSUMED

         26.     There are several popular forms of creatine for use in dietary supplements, some of

  the most popular are: (1) creatine monohydrate, (2) creatine hydrochloride, and (3) creatine nitrate.

         27.     While each of the commonly sold forms of creatine are unique, each is a source of

  creatine that can be utilized by the body to produce creatine phosphate when consumed. Creatine



                                              Page 7 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 8 of 39



  phosphate plays a critical role in cellular energy production and it is involved in the formation of

  adenosine triphosphate, which is a source of cellular energy.

         28.     Super Creatine is advertised as the marquee ingredient in BANG. The phrase Super

  Creatine is emblazoned at the top of every single BANG energy drink VPX sells. In fact, BANG

  energy drinks explicit invite consumers to “Power up with BANG’s potent brain & body-rocking

  fuel,” and identifies “Creatine” as the leading component.

         29.     Make no mistake, despite the plainly deceptive and misleading name, SUPER

  CREATINE is not creatine, and BANG energy drinks do not contain creatine.

         30.     VPX falsely claims on its website and in its advertising that Super Creatine “is the

  world’s only water-stable creatine.” This is false.

         31.     On its website, VPX also claims that Super Creatine is somehow more effective

  than creatine monohydrate. VPX further represents that Super Creatine is “much more bioavailable

  than regular creatine.” VPX also claims that Super Creatine can “beef up your muscles and your

  brain.” All of these claims are false.

         32.     Touting the benefits of its Super Creatine, VPX’s website includes a video titled,

  “How Does Creatine Work?” In that video, VPX’s owner, Jack Owoc states:

                 The future of creatine . . . is going to be more about the brain than
                 the body. As you age, you have creatine transport deficiency
                 syndrome where creatine does not cross the bloodbrain barrier as
                 well as it does when you are younger. Because of this, as you age,
                 you become mentally retarded . . . every day that goes by, you are
                 becoming more and more mentally retarded . . . now we have great
                 news though, we can possibly reverse that with these new creatine
                 peptides that I’ve patented. They’re miraculous because peptides
                 can cross the blood-brain barrier better than creatine alone. In fact,
                 creatine alone is very poor at crossing the blood-brain barrier . . . If
                 you have a creatine peptide . . . you can solve creatine transport
                 deficiency syndrome, you can solve mental retardation as we age ...
                 Bang Energy drinks, yes, it says Super Creatine across the top. Super
                 Creatine does refer to the patent creatine amino acid peptide and it



                                              Page 8 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 9 of 39



                  is in Super Creatine. That’s why we call Bang, ‘Potent Brain and
                  Body Fuel.’ So it’s in the drink, the Bang drink, the. Bang beverage,
                  which is coming out in a caffeine-free version very soon.5

          33.     VPX, through Owoc, goes on to claim that research shows that creatine peptides

  like Super Creatine can cross the blood brain barrier “twenty times more efficiently than regular

  creatine,” and also helps with “all forms of dementia, including Alzheimer’s, Parkinson’s,

  Huntington’s, and other forms of dementia.” As a result, Owoc encourages viewers to consume

  BANG energy drinks to get Super Creatine.

          34.     By labeling Creatinyl-l-leucine (which is not creatine) as Super Creatine, and

  advertising the benefits of creatine, VPX fraudulently seeks to capitalize on the well-established

  market for creatine and the public’s knowledge regarding the ergogenic benefits of creatine.

          35.     As explained below, Super Creatine is NOT creatine and, contrary to VPX’s false

  statements, Super Creatine does not form creatine when ingested.

          36.     The compound that VPX advertises as Super Creatine is actually a covalently

  bonded creatine dipeptide, not a bioavailable form of creatine. VPX deceptively takes advantage

  of the fact that consumers, upon seeing or hearing the name Super Creatine, are led to believe that

  Super Creatine has the same function and benefit of creatine in the body, i.e., that Super Creatine

  is a source of creatine.

          37.     The Super Creatine dipeptide (creatinyl-l-leucine or creatinyl-l-glutamine) is not

  creatine. In advertising regarding Super Creatine, VPX describes the creatinyl-l-luecine dipeptide

  as “di-peptides [that] can be hydrolyzed to release creatine and amino acids in the body once they




  5
    See https://www.youtube.com/watch?v=_hYcTX9jYr0. Note, this video was a public video until
  approximately Spring 2019, at which point, instead of being removed or deleted, the video was
  relabeled as private and remains in existence online.


                                              Page 9 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 10 of 39



   have been consumed.” VPX further explains, “Chemically, these creatine di-peptides have an

   amide bond, which is very stable in normal conditions. However, when these di-peptides are

   ingested, the gastric fluids in the stomach (which are highly acidic with pH levels between 1.5 to

   3.5) can break down the amide bond, and then the free creatine and amino acid are released.”

          38.     In laymen’s terms, VPX claims that when Creatinyl-l-leucine dipeptide is

   consumed, stomach acid will break the bond between the creatine and l-leucine, thereby releasing

   creatine (and leucine) into the stomach which is then absorbed by the body just like regular creatine

   (and amino acid) would be. But this is not what happens when consumers ingest Creatinyl-l-

   leucine dipeptide.

          39.     The data included in VPX’s own patent and the results of a study that VPX recently

   commissioned on creatinyl-l-leucine in rodents proves that VPX knows this, and that VPX is

   blatantly and intentionally lying to consumers.

          40.     Paragraph 25 of VPX’s own patent includes testing data which shows that the Super

   Creatine dipeptides such as creatinyl-l-glutamine and creatinyl-l-leucine are stable and do not

   breakdown in pH of 3.3.




                                              Page 10 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 11 of 39



          41.     In the chart below ¶ 26 of VPX’s patent, under “neutral formulation” which covers

   a pH range of 7.0-8.0, creatinyl-lglutamine also breaks down into creatinine (not creatine) at this

   pH range (this range covers the pH found in plasma, brain, and cerebrospinal fluid).




          42.     Accordingly, it is reasonable to conclude that even if after the dipeptides are

   absorbed (mostly intact) by the G.I. tract, whatever small portion of them breaks down will be

   broken into the parent amino-acid and creatinine, NOT creatine. Such conversion of course would

   be minimal at best as both VPX’s testing and that performed by Dr. Burov show the compounds

   would be more than 99% stable in the few hours they would spend in the body after ingestion.

          43.     Furthermore, simple testing data has shown that pH 3.3 is within the pH range of

   the BANG energy drink. In other words, Super Creatine (creatinyl-l-glutamine and/or creatinyl-l-

   leucine) will remain stable, and not break down inside a can of BANG because the pH of 3.3 inside

   the can maintains a stable environment for the so-called Super Creatine compound.




                                             Page 11 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 12 of 39



          44.     Also, a pH of 3.3 (the same pH that VPX says Super Creatine is stable at) is

   consistent with the typical pH of the human stomach, which averages about 1.5 to 3.5 pH, (a fact

   admitted by VPX in VPX’s advertising).

          45.     Therefore, the Super Creatine dipeptides such as creatinyl-l-leucine and creatinyl-

   l-glutamine are stable and will not break down in the stomach (or in response to stomach acids).

          46.     Because Super Creatine is stable and will not break down in stomach acid, Super

   Creatine will not break down into its parent compounds (creatine and leucine) when ingested.

   Simply put, Super Creatine does NOT break down to creatine when ingested.

          47.     Yet contrary to these facts, which are well known to VPX, VPX has repeatedly and

   intentionally lied to consumers claiming that the Super Creatine dipeptides, such as creatinyl-l-

   leucine and creatinyl-l-glutamine break down into their parent compounds (creatine and leucine,

   or creatine and glutamine) and provide the benefits of creatine and the parent amino acid (leucine

   or glutamine) to consumers who are tricked into purchasing BANG drinks.

          48.     To sum up, VPX has knowingly falsely advertised its BANG products by claiming

   that creatinyl-l-leucine and creatinyl-l-glutamine are highly bioavailable sources of creatine that

   will provide the benefits of creatine. This is untrue. As all data suggests, the compounds either

   remain un-metabolized as a dipeptide that cannot be utilized as (or perform the function of)

   creatine in the body, or, as VPX’s own testing shows, Super Creatine will break down into

   creatinine NOT creatine.

          49.     Simply because a molecule contains a nutrient such as an amino acid in its chemical

   formula does not mean that the molecule is a source of said nutrient—unless the molecule can be

   metabolized to the nutrient. The following analogy is helpful, using VPX’s logic one would

   assume that N-(phosphonomethyl) glycine, commonly known as glyphosate (which is the active




                                             Page 12 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 13 of 39



   compound in the herbicide Roundup) is a source of glycine. This is of course untrue, just like

   saying creatinyl-l-leucine (Super Creatine) is a source of creatine is also untrue.

          50.     An example of VPX’s willfully false advertising, in the Natural Muscle Magazine,

   dated May 2013, VPX advertised its Super Creatine as follows: “However when these di-peptides

   are ingested the gastric fluids in the stomach (which are highly acidic with ph levels between 1.5

   and 3.5) can break down the amide bonds and then the free creatine and amino acid are released.”




          51.     As described above, VPX knows stomach acids will not break down Super Creatine

   dipeptides in the same pH as found in the stomach, yet they continue to blatantly lie to consumers

   and say the opposite of what they know to be true.

          52.     The same lies about the purported breakdown of the Super Creatine dipeptides into

   their parent compounds (which falsely indicates that Super Creatine is actually a source of creatine)

   can be seen in many other marketing materials, including VPX’s own website.6




   6
     https://web.archive.org/web/20140625084330/http:/vpxsports.com/muscle-building-
   supplements/cremtor (last visited on May 27, 2020).


                                              Page 13 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 14 of 39



          53.     In addition to the stability evidence presented above which was performed on the

   Super Creatine dipeptide, Creatinyl-l-glutamine (the original compound in the BANG drinks),

   VPX has recently admitted that they have known the same to be true for the Super Creatine

   dipeptide, Creatinyl-l-leucine (the compound currently in BANG drinks).

          54.     In a desperate attempt to overcome the Patent Office’s rejection and cancelation of

   all Jack Owoc’s patent claims to Super Creatine dipeptides, Owoc and VPX have publicly

   disclosed stability testing that they did on Creatinyl-l-leucine.

          55.     The chart produced by VPX clearly shows that the Super Creatine dipeptide,

   creatinyl-lleucine is stable at a pH of 3.1 (a pH environment well within the range of an average

   human stomach), thus contrary to VPX’s lies, Super Creatine dipeptides will remain stable in the

   stomach and not break down to a source of creatine.




          56.     Adding to the proof that VPX knows its advertising statements are false and that

   VPX is intentionally lying to consumers, VPX has repeatedly claimed during the reexamination

   proceedings at the USPTO that the Super Creatine dipeptides in question (creatinyl-leucine and

   creatinyl-l-glutamine) become more stable at a lower pH, as would typically be found in the

   stomachs of consumers who purchase and consume BANG expecting the benefits of creatine.




                                               Page 14 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 15 of 39



          57.     Furthermore, in addition to the stability testing discussed above, which was done

   in vitro (i.e. in a test tube), VPX also recently made public toxicology testing done on Super

   Creatine in rodents.

          58.     Because Super Creatine is a synthetic compound that has not been consumed by

   humans previously, in order to use Super Creatine in a Dietary Supplement or in food VPX needed

   to establish that this ingredient was safe for human consumption.

          59.     To do this VPX paid for a toxicological assessment in mice to try and establish

   safety data for Super Creatine: “A toxicological assessment of creatyl-lleucine” Reddeman et al.

   2018 (“Reddeman Study”).

          60.     The Reddeman Study notes that the authors of the toxicology assessment obtained

   data directly from VPX’s President Owoc. The authors refer to this data as: “An unpublished

   simulated gastric digestion study on creatyl-L-glutamine [which] indicated that only 27% of the

   compound was hydrolyzed;” The “unpublished data” is cited as: “Owoc J, Li L. Effect of pepsin

   on creatyl L-glutamine (CLG). 2014. 4. Unpublished data.”

          61.     Accordingly, by VPX’s own admission, it has possessed simulated gastric digestion

   data for Super Creatine since 2014. Directly contrary to VPX’s advertising claims about Super

   Creatine breaking down to its parent compounds in the stomach, VPX’s own data shows that the

   Super Creatine dipeptide, creatinyl-l-glutamine, breaks down very poorly during digestion. The

   information disclosed by the authors of the study is directly the opposite of what Jack Owoc and

   VPX advertise to consumers. No wonder VPX kept this data secret.

          62.     Shockingly, the results of the Reddman Study are even more damming to VPX than

   VPX’s own previously undisclosed stability testing and its unpublished digestion data. The




                                            Page 15 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 16 of 39



   Reddman Study confirms that when Super Creatine does break down, it breaks down into

   creatinine NOT creatine.

          63.      As the Reddeman Study notes, in rodents fed creatinyl-l-leucine: “Creatinine was

   statistically significantly increased compared to controls in the mid- and high-dose groups, and in

   the female high-dose group, the related parameter, urea, was statistically significantly increased

   without a clear dose relationship.” The Reddeman Study also explains, “[i]t is unknown whether

   CLL [creatinyl-l-leucine] is digested to creatine in the digestive tract or absorbed and metabolized

   to creatine in vivo, and if so, to what extent.”

          64.      Accordingly, scientists commissioned by VPX found that administering creatinine-

   l-leucine in mice increases creatinine, NOT creatine. The scientists specifically noted that it is

   currently unknown whether creatinyl-l-leucine converts to creatine in mice, and there is zero data

   on the effect in the human body, despite VPX’s many false marketing claims that assure consumers

   the opposite.

          65.      This is not surprising since all of the stability data produced by VPX so far shows

   that when Super Creatine does break down the result is creatinine, NOT creatine. As shown in the

   data below, taken directly from VPX’s patent, VPX knows that when Super Creatine does break

   down it breaks down to creatinine, NOT creatine:




                                               Page 16 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 17 of 39



           66.     Unlike creatine, creatinine does not increase athletic performance. In fact, VPX’s

   own website describes creatinine as “a useless substance … which taxes the kidneys and has none

   of the benefits of creatine.”7




           67.     The named inventor on the RU ‘645 Patent is Sergey Burov. Dr. Burov discussed

   creatinyl-l-leucine at length in his paper, titled: “Creatinyl amino acids—new hybrid compounds

   with neuroprotective activity.” Dr. Burov’s paper states that when the dipeptide bond is severed,

   the resulting compound is creatinine, NOT creatine.

           68.     In fact, Dr. Burov’s paper even includes a diagram showing the suggested

   mechanism how the compound degrades to creatinine, NOT creatine:




   7
      https://sv.luckyvitamin.com/p-649683-vpx-cremtor-creatyl-l-leucine-peptidewatermelon-8-04-
   oz (last visited on May 27, 2020).


                                             Page 17 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 18 of 39



          69.     VPX is very well familiar Dr. Burov’s work and this article. In fact, in a prior

   advertisement Owoc and VPX plagiarized Dr. Burov’s work, lifting wholesale sections of this

   work without attribution.

          70.     In sum, VPX’s Super Creatine is NOT creatine. It is creatinyl-l-leucine or creatinyl-

   l-glutamine that when ingested does not break down into creatine as the resulting compound when

   it breaks down is creatinine, NOT creatine. As VPX’s own advertising admits, creatinine is “a

   useless substance” that is potentially harmful. By labeling Super Creatine as a creatine and touting

   the benefits of creatine when advertising its BANG products, VPX has willfully and intentionally

   misled consumers into believing that BANG provides the health and ergogenic benefits of creatine,

   when it does not.

                    THERE IS NO SCIENTIFIC EVIDENCE TO SUPPORT
             VPX’S GRANDIOSE CLAIM REGARDING THE BENEFITS OF BANG.

          71.     VPX has advertised that creatine-peptides like Super Creatine can cross the blood

   brain barrier “twenty times more efficiently than regular creatine,” and this helps with “all forms

   of dementia, including Alzheimer’s, Parkinson’s, Huntington’s, and other forms of dementia.”

          72.     VPX has also claimed that its Super Creatine can stop “mental retardation.”

          73.     On information and belief, BANG contains less than 40 milligrams of the purported

   “Super Creatine.”

          74.     With respect to actual creatine, 40 milligrams is approximately 100 times less than

   the minimum effective dose of creatine necessary to have any potential effect. For this reason

   alone, even if Super Creatine was a source of creatine (which it is not), VPX’s marketing on the

   benefits of Super Creatine would all be completely false and misleading. It is not scientifically

   possible that the 40 milligram dose of Super Creatine included in the BANG energy drinks will




                                             Page 18 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 19 of 39



   aid in athletic performance in the way properly dosed creatine does, much less that the Super

   Creatine will have the fantastical medicinal effects touted by VPX in its advertising.

          75.      Moreover, there is simply no testing on the effects of VPX’s Super Creatine

   dipeptides in humans. The clinical testing that VPX relies on to support its fantastical claims are

   all clinical tests conducted on the world’s most popular ergogenic Dietary Supplement Ingredient:

   creatine. As explained above, Super Creatine is not actually creatine and it does not break down

   into creatine when consumed. For this reason, none of VPX’s advertising claims are supportable.

          76.      The effects of Super Creatine in humans are currently unknown. The only existing

   study regarding the neuroprotective efficiency of Super Creatine (which was on mice and rats) is

   discussed above. This study was conducted by the inventor of Super Creatine, Dr. Burov. Dr.

   Burov found Super Creatine dipeptides to be effective at 100- 500mg/kg dose in rodents (mice and

   rats). In humans, to create the same dose that produced this effect, VPX would need to include

   tens to hundreds of times more than the 40mg of Super Creatine allegedly included in BANG

   energy drink.

          77.      Plus, many compounds that are effective in animal testing do not have the same

   effect in humans. To date there is no clinical data to prove any effect of Super Creatine in humans;

   accordingly, any claims by Jack Owoc and/or VPX as to the effect of Super Creatine in humans

   are lies made up by Owoc and/or VPX to trick consumers who seek to obtain the benefits of

   creatine and amino acids.

          78.      In sum, VPX’s Super Creatine is NOT creatine. Accordingly, none of the clinical

   testing on creatine that VPX relies on to support is fantastical advertising claims is actually

   relevant. There is simply no study showing that Super Creatine administered alone has any effect

   on humans, much less that it has the potential to cure some of the world’s most serious diseases.




                                             Page 19 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 20 of 39



   Moreover, even if Super Creatine has some medicinal effects, BANG is severely under-dosed. For

   this reason, as well, VPX’s intentionally false comparative advertising unquestionably misleads

   consumers; for this reason, VPX’s ill-gotten gains, earned on lies, must be disgorged.

             SUPER CREATINE IS NOT A MORE SOLUBLE FORM OF CREATINE

           79.    VPX’s has also falsely claimed that Super Creatine is more soluble than other forms

   of creatine.

           80.    In an advertorial that appears on muscleandfitness.com, VPX stated the following:

   “Special Note: Creatine and leucine have horrible solubility. What’s super cool is that the patented

   Creatyl-L-Leucine Super Creatine peptide is one of the most soluble of all creatines and it dissolves

   in just seconds when you stir it into water and even faster in stomach acid!”




                                              Page 20 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 21 of 39



          81.     Another example of VPX’s false advertising, VPX tries to confuse the public by

   claiming dissolution rate (i.e., the time solid a compound takes to be completely dissolved in a

   solution, measured in time units, such as seconds) is the same as solubility (i.e., the maximum

   amount of a compound that can be dissolved in a solution, of which is measured in mg/l).

          82.     Again, VPX makes false marketing claims trying to mislead its customers. VPX’s

   “dissolves faster” claim does not equate to the fact that the compounds are more water soluble,

   merely that they dissolve faster in an acidic medium of pH 1.2. It is well known that acidic salts,

   like creatine nitrate, dissolve slower in acidic mediums. VPX falsely misrepresents the dissolution

   data to mean that its “new Super Creatines” will be more soluble and therefore more bioavailable

   with no data to support it.

          83.     VPX has knowingly misbranded BANG products by claiming that creatinyl-l-

   leucine and creatinyl-l-glutamine are highly bioavailable sources of creatine that will provide the

   benefits of creatine. This is untrue.

          84.     As all data suggests, the Super Creatine compounds either remain un-metabolized

   as a dipeptide that cannot be utilized as or perform the function of creatine in the body, or as VPX’s

   own testing shows, Super Creatine will break down into creatinine not creatine.

          85.     VPX has intentionally and willfully misled consumers to purchase BANG. For this

   reason, as well, VPX’s intentionally false comparative advertising unquestionably misleads

   consumers; for this reason, VPX’s ill-gotten gains must be disgorged.

                      SUPER CREATINE IS NOT A NATURAL INGREDIENT.

          86.     In addition to the false advertising statements identified above, VPX also falsely

   claims that BANG “contains no artificial ingredients.”

          87.     Consumers of Dietary Supplements value natural ingredients. There is a widely




                                              Page 21 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 22 of 39



   held belief that natural ingredients are better for you than artificial ingredients and that natural

   ingredients are safer.

          88.      Directly contrary to VPX’s claim, its Super Creatine, creatinyl-l-leucine, is not

   natural: this is a synthetic ingredient made in a lab.

          89.      To be clear, creatinyl-l-leucine is not found anywhere in nature. The compound did

   not exist until it was invented by Dr. Burov.

          90.      In addition to synthetic Super Creatine, BANG also contains sucralose (an artificial

   sweetener) and several artificial flavors.

          91.      Nonetheless, VPX willfully and intentionally falsely advertises that its BANG

   product “contains no artificial ingredients.”

          92.      VPX has knowingly falsely advertised creatinyl-l-leucine and creatinyl-l-glutamine

   as natural (not containing artificial ingredients). This is not true. VPX has intentionally and

   willfully misled consumers to purchase BANG. For this reason, as well as VPX’s intentionally

   false advertising, unquestionably misleads consumers, VPX’s ill-gotten gains, earned on lies, must

   be disgorged.

                ALLEGATIONS SPECIFIC TO CODY THOMAS FITZPATRICK

          93.      Mr. Fitzpatrick has long been a fitness enthusiast. While in college, Mr. Fitzpatrick

   maintained a strict diet wherein he regulated the amount of protein and creatine he ingested.

   Representatives for VPX went to the campus of the University of Florida (“UF”) and handed out

   free samples of BANG. VPX then began a heavy marketing campaign at UF and other universities.

          94.      Mr. Fitzpatrick was intrigued by the claims made by the Bang representatives and

   began regularly drinking Bang in lieu of the powdered creatine he was taking. Mr. Fitzpatrick’s

   favorite Bang flavors are Purple Haze, Blue Razz, and Cherry Blade Lemonade.




                                                Page 22 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 23 of 39



          95.     Mr. Fitzpatrick switched to Bang over Monster Energy Drink and Red Bull due to

   Bang’s creatine claims.

          96.     If Mr. Fitzpatrick had known that Bang’s claims were false, he would not have

   continued purchasing the product.

                     ALLEGATIONS SPECIFIC TO CODY JOHN CROCKETT

          97.     In Spring of 2017, Mr. Crockett began working at “That’s-A-Wrap,” a restaurant

   with two locations in Fort Lauderdale, Florida.

          98.     Although “That’s-A-Wrap” primarily sells fresh, made-to-order sandwiches and

   salads, it also sells bottled and/or canned drinks, including “Monster” energy drinks, “Red Bull”

   energy drinks, and beginning in the Spring of 2018, BANG energy drinks.

          99.     As an employee of “That’s-A-Wrap,” Mr. Crockett receives a discount on the food

   and drinks sold at the restaurant, including canned energy drinks. When “That’s-A-Wrap” began

   carrying the BANG energy drink line in 2018, Mr. Crockett compared a container of BANG to the

   containers of “Monster” and “Red Bull.” Mr. Crockett observed that BANG stood out from both

   the Monster and Red Bull, as neither of these drinks contained creatine, whereas BANG—in bold

   lettering around the top of the can, as well as in the description of the drink listed on the can—

   claimed to contain “Super Creatine.” Based on this comparison, as well as Mr. Crockett’s

   familiarity with the benefits associated with creatine, Mr. Crockett concluded that the BANG line

   of energy drinks were superior to that of “Red Bull” or “Monster” because only BANG contained

   super creatine. Thereafter, as often as three times a day, Mr. Crockett would purchase a BANG

   energy drink instead of Monster or Red Bull, which he had typically purchased up to that point –.

          100.    In simplest terms, because he believed BANG energy drinks to contain creatine,

   Mr. Crockett purchased BANG instead of Monster or Red Bull on a near daily basis.




                                             Page 23 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 24 of 39



          101.    Although Mr. Crockett did not exclusively choose BANG over other energy drinks,

   it was the creatine claims plastered on the container of each and every can of BANG that caused

   Mr. Crockett to predominantly choose BANG energy drinks over all others. Had Mr. Crockett

   known that BANG did not contain creatine, or for that matter, known that what Defendant touted

   as Super Creatine was, in reality, not creatine, Mr. Crockett would not have purchased BANG over

   his other options.

                                         CLASS ALLEGATIONS

          102.    As detailed below in the individual counts, Plaintiffs bring this lawsuit on behalf of

   themselves and all others similarly situated, pursuant to Rule 23(a), (b)(2) and (b)(3), and (c)(4) of

   the Federal Rules of Civil Procedure.

          CLASS DEFINITIONS

          103.     Plaintiffs seek to represent the following:

                          Nationwide Class: All persons in the United States who purchased Bang

                          within four years preceding the filing of this Complaint.

                                  and

                          Florida Subclass: All persons in Florida who purchased Bang within four

                          years preceding the filing of this Complaint.

          104.    Together, the National Class and the Florida Subclass shall be collectively referred

   to herein as the “Class.” Excluded from the above Classes are VPX and its officers, directors,

   affiliates, legal representatives, and employees, any governmental entities, any judge, justice, or

   judicial officer presiding over this matter and the members of their immediate families and judicial

   staff, and those who purchased BANG for resale.




                                              Page 24 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 25 of 39



          105.    Plaintiffs reserve the right to modify or amend the definition of the proposed Class

   before or after the Court determines whether certification is appropriate as discovery progresses.

          NUMEROSITY

          106.    The Class is comprised of thousands of consumers throughout the United States

   and state of Florida. The Class is so numerous that joinder of all members of the Class is

   impracticable. While the precise number of class members is currently unknown to Plaintiffs, the

   evidence will show that VPX has sold, either directly or through third party retailers, well over

   1,000,000 cans of BANG within the state of Florida alone.

          107.    Moreover, it is administratively feasible to ascertain class members by reference to

   objective criteria: consumers who purchased BANG during specified time periods. There are no

   subjective issues such that determining class membership would require a “minitrial” on the merits

   of each class member’s claim

          108.    The evidence will show that VPX maintains records that will be useful in

   identifying Class Members. Further, VPX has a process for collecting consumer testimonials,

   through which they collect consumer’s contact information for follow up, and therefore likely has

   contact information for consumers who have not purchased BANG directly through VPX.

          109.    Moreover, the evidence will show that self-identification of class members will be

   a manageable process because every can of BANG was sold with the same ineffective and

   worthless apoaequorin and was packaged with identical, uniform misrepresentations on the labels.

   Class members will be able to self-identify through proof of purchase (such as receipts, credit card

   statements, or possession of the actual bottle(s) of BANG purchased) or through affidavit.

          110.    Additionally, the evidence will show that third-party retailers who sell BANG

   possess significant information sufficient to identify purchasers of BANG, which can identify class




                                             Page 25 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 26 of 39



   members and be used to cross-reference and substantiate self-identifying affidavits to confirm

   class membership.

          COMMONALITY / PREDOMINANCE

          111.    This action involves common questions of law and fact, which predominate over

   any questions affecting individual class members. These common legal and factual questions

   include, but are not limited to, the following: [1] whether the claims discussed above are true, or

   are misleading, or objectively reasonably likely to deceive; [2] whether the alleged conduct

   constitutes violations of the FDUTPA; [3] whether VPX engaged in false or misleading

   advertising; [4] whether VPX has been unjustly enriched at the expense of Plaintiffs and the Class

   members as a result of VPX’s false and misleading representations; [5] whether Plaintiffs and

   Class members have sustained monetary loss and the proper measure of that loss; and [6] whether

   Plaintiffs and Class members are entitled to other appropriate remedies, including a declaration.

          TYPICALITY

          112.    Plaintiffs’ claims are typical of the claims of the members of the Class because,

   inter alia, all Class members were injured through the uniform misconduct described above, were

   subject to VPX’s deceptive statements, including that BANG helps with “all forms of dementia,

   including Alzheimer’s, Parkinson’s, Huntington’s, and other forms of dementia,” and can increase

   testosterone. Plaintiffs are advancing the same claims and legal theories on behalf of themselves

   and all Class Members.

          113.    The evidence that will support and prove Plaintiffs’ claims is probative of each

   Class Member, with damages being the only divergent factual characteristic. For example, VPX

   has admitted that Super Creatine will break down into creatinine not creatine. Further, as to

   damages, because proving Plaintiffs’ claims will prove that BANG is rendered valueless as a result




                                             Page 26 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 27 of 39



   of the scientific fact that it does not contain creatine, then the purchase price is the appropriate

   measure of damages for Plaintiffs and every Class Member.

           114.    Plaintiffs’ claims are thus typical of the claims of the classes they seek to represent.

           ADEQUACY OF REPRESENTATION

           115.    Plaintiffs are adequate representatives of the Class because their interests do not

   conflict with the interests of the Class that they seek to represent; they have retained counsel

   competent and highly experienced in complex class action litigation and they intend to prosecute

   this action vigorously. The interests of the Class will be fairly and adequately protected by

   Plaintiffs and their undersigned counsel.

           REQUIREMENTS OF FED. R. CIV. P. 23(B)(3)

           116.    The questions of law or fact common to Plaintiff’s and each Class member’s claims

   predominate over any questions of law or fact affecting only individual members of the Class. All

   claims by Plaintiffs and the unnamed Class members are based on the common marketing and

   sales practices VPX utilized in its sale of BANG to Plaintiffs and the unnamed Class members.

           117.    Common issues predominate when, as here, liability can be determined on a class

   wide basis, even when there will be some individualized damages determinations.

           118.    As a result, when determining whether common questions predominate, courts

   focus on the liability issue, and if the liability issue is common to the Class as is in the case at bar,

   common questions will be held to predominate over individual questions.

           SUPERIORITY

           119.    A class action is superior to individual actions in part because of following non-

   exhaustive factors: [1] Joinder of all Class members would create extreme hardship and

   inconvenience for the affected customers as they reside throughout the country; [2] Individual




                                                Page 27 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 28 of 39



   claims by Class members are impractical because the costs to pursue individual claims exceed the

   value of what any one Class member has at stake. As a result, individual Class members have no

   interest in prosecuting and controlling separate actions; [3] There are no known individual Class

   members who are interested in individually controlling the prosecution of separate actions; [4] The

   interests of justice will be well served by resolving the common disputes of potential Class

   members in one forum; [5] Individual suits would not be cost effective or economically

   maintainable as individual actions; and [6] The action is manageable as a class action.

          REQUIREMENTS OF FED. R. CIV. P. 23(B)(2)

          120.    VPX has acted and/or refused to act on grounds generally applicable to the classes

   by engaging in a uniform marketing and advertising campaign containing false, misleading and

   deceptive representations and material omissions that were and are reasonably likely to mislead

   Plaintiffs and the Classes, thereby making appropriate final declaratory relief with respect to the

   classes as a whole.

          121.    As it is clear that the predominant issue regarding VPX’s liability is whether VPX’s

   representations are false and/or misleading because, as a matter of body chemistry, BANG cannot

   help with “all forms of dementia, including Alzheimer’s, Parkinson’s, Huntington’s, and other

   forms of dementia,” nor can it increase testosterone or afford the consumer with creatine, utilizing

   Rule 23(c)(4) to certify either or both of the Florida Classes for a class wide adjudication on this

   issue would materially advance the disposition of the litigation as a whole.

                           FRAUDULENT CONCEALMENT TOLLING

          122.    All applicable statutes of limitation have been tolled by VPX’s knowing and active

   fraudulent concealment and denial of the facts alleged herein throughout the period relevant to this

   action. Plaintiffs and members of the class did not and could not have known about the facts giving




                                             Page 28 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 29 of 39



   rise to the causes of action at any point during VPX’s aggressive false advertising campaign and

   staunch defense of other pending suits. VPX fraudulently concealed the truth from its customers

   and, accordingly, the relevant statutes of limitation should be equitably tolled.

          123.    Instead of disclosing the ineffectiveness and inability of BANG to provide the

   consumer with a meaningful supplemental source of creatine, VPX falsely represented that BANG

   contains creatine, that BANG helps with “all forms of dementia, including Alzheimer’s,

   Parkinson’s, Huntington’s, and other forms of dementia,” and that BANG can increase

   testosterone. By making many affirmative representations that concealed the ineffectiveness of

   BANG as described in this complaint, VPX actively and successfully concealed Plaintiffs’ and

   class members’ causes of action (which are based on the deceptive and untrue representations

   made by VPX about BANG).

          124.    Furthermore, by making repeated false statements to consumers concerning the

   ineffectiveness of BANG, BANG actively and successfully concealed Plaintiffs’ and class

   members’ causes of action by fraudulent means.

                                     COUNT I
                 FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT

          125.    Plaintiffs reallege and incorporate by reference the allegations contained in

   paragraphs 1–124 as if fully set forth herein.

          126.    This cause of action is brought pursuant to the Florida Deceptive and Unfair Trade

   Practices Act, section 501.201, Fla. Stat., et seq. (“FDUTPA”). The stated purpose of the FDUTPA

   is to “protect the consuming public . . . from those who engage in unfair methods of competition,

   or unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce.”

   Fla. Stat.§ 501.202(2).

          127.    Plaintiffs are consumers as defined by Fla. Stat. § 501.203. The BANG products



                                              Page 29 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 30 of 39



   are goods within the meaning of the FDUTPA. VPX is engaged in trade or commerce within the

   meaning of the FDUTPA.

          128.    Section 501.204(1), Fla. Stat., declares unlawful “[u]nfair methods of competition,

   unconscionable acts or practices, and unfair or deceptive acts or practices in the conduct of any

   trade or commerce.” The FDUTPA also prohibits false and misleading advertising.

          129.    VPX’s unfair and deceptive practices as described herein are likely to mislead—

   and have misled—consumers acting reasonably in the circumstances.

          130.    VPX has violated the FDUTPA by engaging in the unfair and deceptive practices

   as described herein which offend public policies and are immoral, unethical, unscrupulous and

   substantially injurious to consumers.

          131.    Plaintiffs and consumers in the Class have been aggrieved by VPX’s unfair and

   deceptive practices and acts of false advertising, in that, they paid for BANG that did not and could

   not help with “all forms of dementia, including Alzheimer’s, Parkinson’s, Huntington’s, and other

   forms of dementia,” increase testosterone, or otherwise provide the consumer with a source of

   creatine, as represented.

          132.    As a result, Plaintiffs and the Class have purchased worthless products such that

   their actual damages are the full purchase price of BANG.

          133.    In addition, the practice employed by VPX, whereby VPX sold, promoted and

   marketed BANG with the deceptive representations herein described constitutes a per se violation

   of FDUTPA under § 501.203(3)(c) because it is in violation of the Florida Food Safety Act, §

   500.04 (1) and (2), Fla. Stat., in that, said products are misbranded.

          134.    VPX’s false, unlawful, and misleading product descriptions render its products

   misbranded under Florida law. Specifically, § 500.04 of the Florida Food Safety Act prohibits the




                                              Page 30 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 31 of 39



   manufacture, sale or delivery of “misbranded food.” VPX admits that BANG is a dietary

   supplement, which meets the definition of “food” under the FFSA. § 500.03(n)(5). Food is

   “misbranded” when “its labeling is false or misleading in any particular.” Fla. Stat. § 500.11(1)(a)

   & (b). A food is considered mislabeled unless the proper disclosures are made “on the outside

   container or wrapper” on the product. § 500.03(1)(t). Misbranded products cannot be legally sold

   and are legally worthless.

          135.    The harm suffered by Plaintiffs and consumers in the Class was directly and

   proximately caused by the deceptive, misleading and unfair practices of VPX, as more fully

   described herein.

          136.    Pursuant to §§ 501.211(2) and 501.2105, Fla. Stat., Plaintiffs and consumers in the

   Class make claims for damages, attorneys’ fees and costs.

                                     COUNT II
                 FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT

          137.    Plaintiffs reallege and incorporate by reference the allegations contained in

   paragraphs 1–124 as if fully set forth herein.

          138.    This cause of action is brought pursuant to the Florida Deceptive and Unfair Trade

   Practices Act, section 501.201, Fla. Stat., et seq. (“FDUTPA”). The stated purpose of the FDUTPA

   is to “protect the consuming public . . . from those who engage in unfair methods of competition,

   or unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce.”

   Fla. Stat.§ 501.202(2).

          139.    Plaintiffs are consumers as defined by Fla. Stat. § 501.203. The BANG products

   are goods within the meaning of the FDUTPA. VPX is engaged in trade or commerce within the

   meaning of the FDUTPA.

          140.    Section 501.204(1), Fla. Stat., declares unlawful “[u]nfair methods of competition,



                                              Page 31 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 32 of 39



   unconscionable acts or practices, and unfair or deceptive acts or practices in the conduct of any

   trade or commerce.” The FDUTPA also prohibits false and misleading advertising.

          141.    VPX’s unfair and deceptive practices as described herein are likely to mislead—

   and have misled—consumers acting reasonably in the circumstances.

          142.    VPX has violated the FDUTPA by engaging in the unfair and deceptive practices

   as described herein which offend public policies and are immoral, unethical, unscrupulous and

   substantially injurious to consumers.

          143.    Plaintiffs and consumers in the Class have been aggrieved by VPX’s unfair and

   deceptive practices and acts of false advertising in that they paid for the BANG products that did

   not and could not help with “all forms of dementia, including Alzheimer’s, Parkinson’s,

   Huntington’s, and other forms of dementia,” increase testosterone, or otherwise provide the

   consumer with a source of creatine, as represented.

          144.    In addition, the practice employed by VPX, whereby VPX sold, promoted and

   marketed BANG with the deceptive representations herein described constitutes a per se violation

   of FDUTPA under § 501.203(3)(c) because it is in violation of the Florida Food Safety Act, §

   500.04 (1) and (2), Fla. Stat., in that, said products are misbranded.

          145.    VPX’s false, unlawful, and misleading product descriptions render its products

   misbranded under Florida law. Specifically, § 500.04 of the Florida Food Safety Act prohibits the

   manufacture, sale or delivery of “misbranded food.” VPX admits that BANG is a dietary

   supplement, which meets the definition of “food” under the FFSA. § 500.03(n)(5). Food is

   “misbranded” when “its labeling is false or misleading in any particular.” Fla. Stat. § 500.11(1)(a)

   & (b). A food is considered mislabeled unless the proper disclosures are made “on the outside

   container or wrapper” on the product. § 500.03(1)(t). Misbranded products cannot be legally sold




                                              Page 32 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 33 of 39



   and are legally worthless.

          146.    The harm suffered by Plaintiffs and consumers in the Class was directly and

   proximately caused by the deceptive, misleading and unfair practices of VPX, as more fully

   described herein.

          147.    In addition to seeking recovery of their attorneys’ fees and costs pursuant to §

   501.2105, Fla. Stat., pursuant to section 501.211(1), Fla. Stat., Plaintiffs and consumers in the

   Class seek a declaratory judgment that VPX has violated FDUTPA because its representations are

   false and/or misleading because, as a matter of body chemistry, BANG cannot help with “all forms

   of dementia, including Alzheimer’s, Parkinson’s, Huntington’s, and other forms of dementia,”

   increase testosterone, or otherwise provide the consumer with a source of creatine, as represented.

   Plaintiffs and consumers in the Class further seek a declaratory judgment that BANG is a

   misbranded food under Florida law, and therefore VPX has committed per se violations of

   FDUTPA

                                            COUNT III
                                       UNJUST ENRICHMENT

          148.    Plaintiffs reallege and incorporate by reference the allegations contained in

   paragraphs 1–124 as if fully set forth herein.

          149.    At all times relevant hereto, VPX designed, manufactured, produced, promoted,

   marketed and/or sold the BANG products.

          150.    Plaintiffs and consumers in the Class conferred upon VPX non-gratuitous payments

   for the BANG products. VPX appreciated, accepted or retained the non-gratuitous benefits

   conferred by Plaintiffs and consumers in the Florida Class, with full knowledge and awareness

   that, as a result of VPX’s deceptive marketing. Plaintiffs and consumers in the Class were not

   receiving BANG products of the quality, nature, fitness or value that had been represented by VPX



                                              Page 33 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 34 of 39



   and reasonable consumers would have expected. In fact, the Bang Plaintiffs’ purchased was

   worthless.

          151.    VPX profited from its unlawful, unfair, misleading, and deceptive practices and

   advertising at the expense of Plaintiffs and consumers in the Florida Class, under circumstances in

   which it would be unjust for VPX to be permitted to retain the benefit. Under common law

   principles of unjust enrichment, VPX should not be permitted to retain the benefits of this unjust

   enrichment.

          152.    Because VPX’s retention of the non-gratuitous benefits conferred by Plaintiffs and

   consumers in the Class is unjust and inequitable, Plaintiffs and consumers in the Class are entitled

   to, and hereby seek disgorgement and restitution of VPX’s wrongful profits, revenue, and benefits

   in a manner established by the Court.

                                        COUNT IV
                               BREACH OF EXPRESS WARRANTY

          153.    Plaintiffs reallege and incorporate by reference the allegations contained in

   paragraphs 1-124 as if fully set forth herein.

          154.    At all times relevant hereto, VPX designed, manufactured, produced, promoted,

   marketed and/or sold the BANG products.

          155.    VPX issued written warranties by listing creatine leading component of “BANG’s

   potent brain & body-rocking” formula.

          156.    BANG energy drinks do not conform the such express warranty because such is

   false and misleading.

          157.    Plaintiffs and the Class were injured as a direct and proximate result of Defendant’

   BANG’s breach because Plaintiffs and the Class would not have purchased any of the BANG

   energy drinks if the true facts concerning the safety and efficacy of BANG energy drinks had been



                                              Page 34 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 35 of 39



   known. BANG energy drinks are infective and worthless.

          158.    As a result of Defendant VPX’s breach, Plaintiffs and the Class have been damages

   in the amount of the purchase price of BANG energy drinks.

                                    COUNT V
                 BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

          159.    Plaintiffs reallege and incorporate by reference the allegations contained in

   paragraphs 1–124 as if fully set forth herein.

          160.    At all times relevant hereto, VPX designed, manufactured, produced, promoted,

   marketed and/or sold the BANG products. In such capacity, VPX impliedly warranted that BANG

   energy drinks were fit for their intended purposes, in that, BANG energy drinks were a safe and

   effective source of creatine.

          161.    Plaintiffs are the intended third-party beneficiaries of the sales/distribution contract

   (the “Retail Agreement”) entered into between VPX and third-party retailers (“TPR”).

          162.    On information and belief, under the Retail Agreement, VPX sold BANG to TPR

   for the specific and intended purpose of re-sale to consumers. Plaintiffs, as the intended end-

   user/consumer of BANG, are among the individuals that were expected to purchase BANG from

   TPR and did, in fact, purchase BANG from TPR.

          163.    On information and belief, under the Retail Agreement, in the event any units of

   BANG that VPX sold to TPR for re-sale are not purchased by the intended consumers, said units

   of BANG are returned to and/or repurchased by VPX from TPR.

          164.    On information and belief, because Plaintiffs’ are the intended end-user/consumer

   of BANG, because any unpurchased units of BANG that VPX sold to TPR for re-sale are returned

   and/or repurchased by VPX, and because Plaintiffs’ did purchase BANG from TPR, Plaintiffs are

   privy to the Retail Agreement.



                                              Page 35 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 36 of 39



          165.    Defendant VPX breached the warranty implied in the contract for the sale of the

   BANG, in that, BANG could not pass without objection in the trade under the contract description,

   the goods were not of fair average quality within the description, and the goods were unfit for their

   intended and ordinary purpose because there is no competent and reliable scientific evidence that

   BANG is a safe and effective source of creatine. As a result, Plaintiffs and the Class did not receive

   the goods as impliedly warranted by Defendant VPX to be merchantable.

          166.    In reliance upon VPX’s skill and judgment and the implied warranties of fitness for

   the purpose, Plaintiff and the Class purchased BANG energy drinks for use as a source of creatine.

          167.    The BANG energy drinks were not altered by Plaintiff or the Class. The BANG

   energy drinks were defective when each left the exclusive control of Defendant VPX.

          168.    Defendant VPX knew BANG energy drinks would be purchased and used without

   additional testing for safety or efficacy by Plaintiffs and the Class.

          169.    BANG energy drinks were defectively designed and unfit for their intended

   purpose, and Plaintiffs and the Class did not receive the goods as warranted.

          170.      As a direct and proximate cause of Defendant VPX’s breach of the implied

   warranty, Plaintiffs and the Class have been injured and harmed because they would not have

   purchased any of the BANG energy drinks if the true facts concerning the safety and efficacy of

   BANG energy drinks had been known. BANG energy drinks are infective and worthless.

          171.    As a result of defendant VPX’S breach, plaintiffs and the Florida classes have been

   damages in the amount of the purchase price of BANG energy drinks.

                                    COUNT VI
                 BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

          172.    Plaintiffs reallege and incorporate by reference the allegations contained in

   paragraphs 1–124 as if fully set forth herein.



                                               Page 36 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 37 of 39



          173.    At all times relevant hereto, VPX designed, manufactured, produced, promoted,

   marketed and/or sold the BANG products. In such capacity, VPX impliedly warranted that BANG

   energy drinks were fit for their intended purposes, in that, BANG energy drinks were a safe and

   effective source of creatine.

          174.    The units of BANG Plaintiffs’ purchased, on information and belief, were

   purchased from VPX directly. Plaintiffs tendered their purchase(s) of BANG to retailers that

   possessed, but did not own, said units of BANG. While Plaintiffs purchased the alleged units of

   BANG at retail facilities not otherwise owned by VPX, the units of BANG that Plaintiffs

   ultimately purchased were owned by VPX. The involved retail facilities simply facilitated the

   transaction and/or sale of BANG that occurred between Plaintiffs and VPX.

          175.    Defendant VPX breached the warranty implied in the contract for the sale of the

   BANG, in that, BANG could not pass without objection in the trade under the contract description,

   the goods were not of fair average quality within the description, and the goods were unfit for their

   intended and ordinary purpose because there is no competent and reliable scientific evidence that

   BANG is a safe and effective source of creatine. As a result, Plaintiffs and the Class did not receive

   the goods as impliedly warranted by Defendant VPX to be merchantable.

          176.    In reliance upon VPX’s skill and judgment and the implied warranties of fitness for

   the purpose, Plaintiff and the Class purchased BANG energy drinks for use as a source of creatine.

          177.    The BANG energy drinks were not altered by Plaintiff or the Class. The BANG

   energy drinks were defective when each left the exclusive control of Defendant VPX.

          178.    Defendant VPX knew BANG energy drinks would be purchased and used without

   additional testing for safety or efficacy by Plaintiffs and the Class.

          179.    BANG energy drinks were defectively designed and unfit for their intended




                                               Page 37 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 38 of 39



   purpose, and Plaintiffs and the Class did not receive the goods as warranted.

          180.         As a direct and proximate cause of Defendant VPX’s breach of the implied

   warranty, Plaintiffs and the Class have been injured and harmed because they would not have

   purchased any of the BANG energy drinks if the true facts concerning the safety and efficacy of

   BANG energy drinks had been known. BANG energy drinks are infective and worthless.

          181.    As a result of defendant VPX’S breach, plaintiffs and the Florida classes have been

   damages in the amount of the purchase price of BANG energy drinks.

                                         PRAYER FOR RELIEF

      182.        Wherefore, Plaintiffs pray for a judgment:

                  a.        Certifying the National Class and Florida Class as requested herein;

                  b.        Awarding declaratory relief as permitted by law or equity;

                  c.        Awarding Plaintiffs and consumers in the Class damages;

                  d.        Awarding restitution and disgorgement of VPX’s revenues to Plaintiffs and
                            consumers in the Class;

                  e.        Awarding attorneys’ fees and costs; and

                  f.        Providing such further relief as may be just and proper.

                                     DEMAND FOR JURY TRIAL

      183.        Plaintiffs, respectfully, demand a jury trial as to all claims so triable.

                        [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                               Page 38 of 39
Case 0:20-cv-61121-AHS Document 20 Entered on FLSD Docket 08/31/2020 Page 39 of 39



                 Dated: August 31, 2020
                                                   Respectfully Submitted,

                                                    /s/ Thomas Patti                         .
                                                   JIBRAEL S. HINDI, ESQ.
                                                   Florida Bar No.: 118259
                                                   E-mail:    jibrael@jibraellaw.com
                                                   THOMAS J. PATTI, ESQ.
                                                   Florida Bar No.: 118377
                                                   E-mail:    tom@jibraellaw.com
                                                   THE LAW OFFICES OF JIBRAEL S. HINDI
                                                   110 SE 6th Street, 17th Floor
                                                   Fort Lauderdale, Florida 33301
                                                   Phone:     (954) 907-1136

                                                   /s/ Yechezkel Rodal                       .
                                                   YECHEZKEL RODAL, ESQ.
                                                   Florida Bar No. 091210
                                                   E-mail: chezky@rodallaw.com
                                                   RODAL LAW, P.A.
                                                   5300 N.W. 33rd Avenue, Suite 219
                                                   Fort Lauderdale, Florida 33309
                                                   Phone:     (954) 367-5308

                                                   /s/ John Allen Yanchunis             .
                                                   JOHN ALLEN YANCHUNIS, SR. ESQ.
                                                   Florida Bar No. 324681
                                                   E-mail: jyanchunis@forthepeople.com
                                                   MORGAN & MORGAN
                                                   Complex Litigation Group
                                                   201 North Franklin Street, 7th Floor
                                                   Tampa, Florida 33602
                                                   Phone:      (813) 275-5272

                                                   COUNSEL FOR PLAINTIFF

                                  CERTIFICATE OF SERVICE

          The undersigned certifies that on August 31, 2020, the forgoing was electronically via the

   Court’s CM/ECF system on all counsel of record.

                                                        /s/ Thomas Patti                 .
                                                       THOMAS J. PATTI, ESQ.
                                                       Florida Bar No.: 118377




                                            Page 39 of 39
